Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered December 3, 1999, convicting defendant upon her plea of guilty of the crime of attempted sale of a controlled substance in the third degree.
Defendant pleaded guilty to a reduced charge of attempted criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 3V2 to 7 years. Defendant now argues that the sentence was harsh and excessive, especially given her drug and alcohol addiction and her expression of remorse. In light of defendant’s criminal history and the fact that the sentence was in accordance with the plea agreement, we find no reason to disturb the sentence imposed (see, People v Oliver, 251 AD2d 749; People v Williams, 238 AD2d 633, lv denied 90 NY2d 866).
Cardona, P. J., Mercure, Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.